Exhibit 10.4

 

AMENDMENT TO

DEFERRED COMPENSATION AGREEMENT

FOR KENNETH R. MEYERS

 

THIS AMENDMENT TO DEFERRED COMPENSATION AGREEMENT is made and entered into as of
this                      day of December, 2008, by and between TELEPHONE AND
DATA SYSTEMS, INC., a Delaware corporation (the “Corporation”) and KENNETH R.
MEYERS (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation and the Executive heretofore have entered into a
Deferred Compensation Agreement, dated as of December 26, 2006 (the
“Agreement”);

 

WHEREAS, section 409A of the Internal Revenue Code of 1986, as amended (“section
409A”) sets forth restrictions with respect to certain nonqualified deferred
compensation arrangements, which for this purpose includes the Agreement; and

 

WHEREAS, the Corporation and the Executive desire to amend the Agreement to
cause it to comply with the requirements of section 409A.

 

NOW, THEREFORE, it hereby is agreed that the Agreement be amended, effective as
of January 1, 2009, as follows:

 

1.  Paragraph 1(e) hereby is amended to add the following new sentence at the
end thereof:

 

Base pay payable after the last day of a calendar year solely for services
performed during the final payroll period containing the last day of the
calendar year shall be treated as base pay for services performed in the
calendar year in which the payroll period commenced (as opposed to the calendar
year in which the base pay is payable).

 

2.  Paragraph 2(a) hereby is amended (i) to delete the second sentence thereof
and (ii) to amend the first sentence thereof to read as follows:

 

At the earlier of the date that the Executive suffers a disability or terminates
his employment for whatever reason, the Executive’s Deferred Compensation
Account shall become payable in accordance with the payment method elected by
the Executive in paragraph 2(e).

 

--------------------------------------------------------------------------------


 

3.  Paragraph 2(b) hereby is amended in its entirety to read as follows:

 

The Executive will elect the payment method for receiving his Deferred
Compensation Account either in a lump sum or in an indicated number of
installments.  This determination will be made at the time of execution of the
Agreement in paragraph 2(e) and shall be irrevocable.  In the event the
Executive elects payment of his Deferred Compensation Account in a lump sum,
such lump sum payment shall be made, subject to paragraph 2(f) below, within
thirty (30) days following the date that the Executive suffers a disability or
terminates employment, as applicable.

 

4.  Paragraph 2(c) hereby is amended (i) to replace the phrase “Executive’s
service with the Company terminates” set forth in the second sentence thereof
with the phrase “Executive suffers a disability or terminates employment, as
applicable” and (ii) to replace the phrase “Ending Balance and all accrued
interest” set forth in the last sentence thereof with the phrase “Deferred
Compensation Account”

 

5.  Paragraph 2(d) hereby is amended in its entirety to read as follows:

 

If the Executive dies prior to the total distribution of the Deferred
Compensation Account, the Company shall pay an amount equal to the then current
balance including accrued interest in the Deferred Compensation Account.  Such
payment shall be made in a lump sum within 30 days following the Executive’s
death to the Executive’s Designated Beneficiary (as hereinafter defined). 
However, if the Executive elected payment in the form of installments, the
Executive may designate (at the time of entering this Agreement) that the
installment payments be paid or continue to be paid to the Executive’s
Designated Beneficiary.  If such Designated Beneficiary dies before all payments
are made, payments shall be made to the beneficiary designated by the Designated
Beneficiary in accordance with the procedures in paragraphs 3(a) and 3(b).

 

6.  Paragraph 2(e) hereby is amended in its entirety to read as follows:

 

e)  Payment of Deferred Compensation Election (Executive should choose one
option):

 


I) O LUMP SUM DISTRIBUTION; OR


II) X INSTALLMENT METHOD.  THE AMOUNT OF EACH INSTALLMENT SHALL BE EQUAL TO
ONE-TWENTIETH (CANNOT BE LESS THAN ONE-TWENTIETH) OF THE DEFERRED COMPENSATION
ACCOUNT IMMEDIATELY PRECEDING THE FIRST INSTALLMENT PAYMENT, PLUS ACCRUED
INTEREST COMPOUNDED MONTHLY FOR THE PRECEDING CALENDAR QUARTER.

 

2

--------------------------------------------------------------------------------


 

Installment payments (to be completed only if item ii) — Installment Method is
selected above):

 

 

 

x  shall

 

o  shall not

 

be paid or continue to be paid to the Executive’s Designated Beneficiary after
the death of the Executive.

 

7.  Paragraph 2(f) hereby is amended in its entirety to read as follows:

 

Notwithstanding any provision within this Agreement to the contrary, if the
Executive is entitled to payment of his Deferred Compensation Account because of
his termination of employment for a reason other than his death, no such payment
shall be made before the date which is six (6) months and one (1) day after the
date of the Executive’s termination of employment (or if earlier, the date of
the Executive’s death).  The aggregate amount of any payment of the Deferred
Compensation Account delayed pursuant to the immediately preceding sentence
shall be paid on the first business day coincident with or next following the
date that is six (6) months and one (1) day after the date of the Executive’s
termination of employment or if earlier, within thirty (30) days after the date
of the Executive’s death.

 

8.  Paragraph 2(g) hereby is amended to replace the phrase “only if such
termination is a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code (the “Code”)” as it appears therein with the phrase
“upon the Executive’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”)”.

 

FURTHER AGREED, that in all other respects, the provisions of the Agreement
hereby are affirmed.

 

* * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Amendment to Deferred Compensation Agreement as of the day and year first above
written.

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

C. Theodore Herbert

 

 

Vice President—Human Resources

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Kenneth R. Meyers

 

SIGNATURE PAGE TO

AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

 

4

--------------------------------------------------------------------------------